Case: 13-13929       Date Filed: 01/13/2016       Page: 1 of 2


                                                                        [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 13-13929
                               ________________________

                          D.C. Docket No. 1:11-cv-23585-DLG

SECURITIES AND EXCHANGE COMMISSION,

                                                                   pE     Plaintiff-Appellee,

                                            versus

STEWART A. MERKIN,

                                                                        Defendant-Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                     (January 13, 2016)


Before PRYOR, Circuit Judge, and WOOD, * Chief District Judge. **

       *
          Honorable Lisa Godbey Wood, Chief United States District Judge for the Southern
District of Georgia, sitting by designation.
       **
          Honorable B. Avant Edenfield, United States District Judge for the Southern District of
Georgia, sat by designation as a member of the panel at oral argument, but is now deceased. We
therefore decide this case as a quorum. 28 U.S.C. § 46(d).
              Case: 13-13929     Date Filed: 01/13/2016    Page: 2 of 2


PER CURIAM:

      Stewart A. Merkin (“Merkin”) appeals the district court’s entry of summary

judgment in favor of the Securities and Exchange Commission on its claims of

securities fraud in violation of federal securities law. On appeal, Merkin argues

that the district court erred by ignoring key exculpatory evidence and overlooking

genuine factual disputes with regard to each of the elements of securities fraud.

After careful consideration of the record and the parties’ briefs, and with the

benefit of oral argument, we agree with the decision of the district court and thus

AFFIRM.




                                          2